FILE COPY




   BRIAN QUINN
    Chief Justice
                               Court of Appeals                              VIVIAN LONG
                                                                                 Clerk

JAMES T. CAMPBELL
      Justice
                                Seventh District of Texas                  MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                              Potter County Courts Building                  P. O. Box 9540
                                                                               79105-9540
                               501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                 Amarillo, Texas 79101-2449                    (806) 342-2650

                              www.txcourts.gov/7thcoa.aspx

                                  September 9, 2015

Rosemary Lehmberg                            Donald Aekins
District Attorney                            TDCJ # 1820499
Travis County Courthouse                     Connally Unit
P. O. Box 1748                               899 FM 632
Austin, TX 78767                             Kenedy, TX 78119
* DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00139-CR; 07-15-00293-CR
          Trial Court Case Number: D-1-DC-12-904056

Style: In re Donald Aekins

Dear Ms. Lehmberg and Mr. Aekins:

      By order of the Court, enclosed for Mr. Aekins is a disk containing the record
from State v. Aekins, No. D-1-DC-12-904056 (403rd Dist. Ct., Travis County, Tex. Oct.
25, 2012).

      As for Mr. Aekins’ September 1, 2015 letter of inquiry in In re Aekins, No. 07-15-
00293-CR, the case remains pending and a certificate of service attached to the State’s
response indicates Mr. Aekins was served a copy.


                                                Very truly yours,
                                                Vivian Long
                                                VIVIAN LONG, CLERK

 xc:       Honorable Brenda Kennedy (DELIVERED VIA E-MAIL)
           Velva L. Price (DELIVERED VIA E-MAIL)